Advisory Action (cont.)
 	
It is asserted, that without acquiescing to the merits of the rejections and solely to advance prosecution of the present application, Applicant canceled Claims 28-30 without prejudice or disclaimer. In view of the amendments and/or for at least the reasons set forth below and in the previously submitted Declaration under 37 CFR 1.132 ("Declaration"), Applicant respectfully requests that the rejections be reconsidered and withdrawn. 
Specifically, the Patent Office alleges that these claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Office Action, page 6. Applicant respectfully disagrees. 
In this regard, independent Claim 12 is directed to a method to treat, prevent or mitigate sub optimal growth and development of infants, and independent Claim 13 is directed to a method for providing an optimum amount of lactoferrin and/or serum albumin to infants. These claims are directed to treatment methods and each recite a nutritional system not found in nature. Further, independent Claim 5 is directed to a method of preparing a nutritional system not found in nature. 
Moreover, independent Claims 12 and 13 each further recite specific administering steps, thus ensuring that additional elements of the claims add significantly more than the alleged judicial exception. 
In this regard, Applicant notes that on May 4, 2016 the Patent Office issued examples to be used in conjunction with the 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG). Example 29 is directed to "Diagnosing and Treating Julitis." In this example, Claim 6 recites "A method of diagnosing and treating julitis in a patient, said 
Analysis of this claim states that the claim is directed to a judicial exception. Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. This example claim further recites an additional element of administering an effective amount of anti-TNF antibodies to the diagnosed patient (step d). 
Notably, the analysis by the Patent Office then states:  When the additional elements are viewed as a combination, however, the additional elements (steps a, b and d) amount to a claim as a whole that adds meaningful limits on the use of the exception (the correlation and critical thinking step). The totality of these steps including the recitation of a particular treatment (administration of an effective amount of anti-TNF antibodies) in step d integrate the exception into the diagnostic and treatment process, and amount to more than merely diagnosing a patient with julitis and instructing a doctor to generically "treat it." Further, the combination of steps, which is not routine and conventional, ensures that patients who have julitis will be accurately diagnosed (due to the detection of JUL-1 in their plasma) and properly treated with anti-TNF antibodies, as opposed to being misdiagnosed as having rosacea as was previously commonplace. 

Similarly here, independent Claims 12 and 13 each recite an administering step such that the claim as a whole adds meaningful limits on the alleged judicial exception recited therein. The totality of the steps recited in the independent claims integrate the alleged judicial exception into a diagnostic and treatment process and amounts to more than merely diagnosing the subject. 
Further in this regard, a recent memorandum by the Patent Office addresses the recent decision by the Federal Circuit in Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018). The memorandum explains that in Vanda, the Federal Circuit determined that the claims at issue are "patent eligible under 35 U.S.C. § 101 because they are not 'directed to' a judicial exception" (emphasis in memorandum). The memorandum sets forth three such points: - "[T]he Federal Circuit evaluated the claims as a whole, including the arguably conventional genotyping and treatment steps, when determining that the claim was not 'directed to' the recited natural relationship between the patient's genotype and the risk of QTc prolongation." 
- "[T]he Federal Circuit cited the Supreme Court '[t]o further underscore the distinction between method of treatment claims and those in Mayo.' . . . Method of treatment claims (which apply natural relationships as opposed to being 'directed to' them) were identified by the Supreme Court as not being implicated by its decisions in Mayo and 
"[T]he Federal Circuit did not consider whether or not the treatment steps were routine or conventional when making its 'directed to' determination" (emphasis in memorandum). The memorandum concludes by stating that: The USPTO's current subject matter eligibility guidance and training examples are consistent with the Federal Circuit's decision in Vanda, with the understanding that: (1) "method of treatment" claims that practically apply natural relationships should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance; and (2) it is not necessary for "method of treatment" claims that practically apply natural relationships to include nonroutine or unconventional steps to be considered patent eligible under 35 U.S .C. § 101. 
For example, claims 5 and 6 of USPTO Example 29 (Diagnosing and Treating Julitis) should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance in light of the Federal Circuit decision in Vanda. 
Furthermore, the recent Pernix Ireland Pain DAC v. Alvogen Malta Operations Ltd. (D. Del. 2018) decision, the court opined that as in Vanda, the claims at issue affirmatively recite "treatment steps," "that is, directed at a new and useful method of treating pain in a certain population of patients using a specific set of hydrocodone bitartrate formulations" and thus, are patent eligible. 
Here, as noted above, independent Claims 12 and 13 each affirmatively recite treatment steps, i.e., administering steps. Therefore, these claims and the claims dependent therefrom are patent eligible. 

Accordingly, the present claims fully comply with 35 U.S.C. § 101, and the non-statutory subject matter rejection should be reconsidered and withdrawn. 
In response, independent Claim 12 is directed to a method to treat, prevent or
mitigate sub optimal growth and development of infants.  The claimed method only requires the mitigation of sub optimal growth by administering food to infants.  It is commonly known to feed infant for sustenance which in turn causes/mitigates sub optimal growth, therefor the method is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible.
amount to more than what is long and commonly known.  The composition administrated/made does not amount to more than what is found in nature, therefore these arguments are not persuasive.

It is asserted, that in the Office Action, Claims 5, 12-13, and 28-30 are rejected under 35 U.S.C. §112(b) as allegedly indefinite. Specifically, the Patent Office asserts that the independent claims each recite present broad ranges together with narrow ranges that falls within the broad ranges. See Office Action, pages 6-7. 
Applicant respectfully submits that the indefiniteness rejection is improper. The independent claims each define the ranges of the lactoferrin concentrations in a female and male gender specific synthetic nutritional composition. The independent claims also each define the ratio of the lactoferrin concentration of the female gender specific synthetic nutritional composition to the lactoferrin concentration of the male gender 
In this regard, the standard for determining whether the definitiveness requirement is met under 35 U.S.C. § 112, ¶ 2 is "whether those skilled in the art would understand what is claimed when the claim is read in light of the Specification." Orthokinetics Inc. v. Safety Travel Chairs Inc, 1 U.S.P.Q. 2d 1081-1088 (Fed. Cir. 1986). "If the claims, read in light of the Specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the Courts can demand no more." North American Vaccine Inc. v American Cyanamid Co., 28 U.S.P.Q. 2d 1333, 1339 (Fed. Cir. 1993). For at least the reasons set forth above, the present claims fully comply with the requirements of 35 U.S.C. §112(b). Accordingly, the indefiniteness rejections of the present claims should be reconsidered and withdrawn. 
In the Office Action, Claims 28-30 are rejected under 35 U.S.C. §112(d) for improper dependency. See Office Action, page 8. In response, Claims 28-30 have been canceled without prejudice or disclaimer, and thus this rejection of these claims are moot and should be withdrawn. 
In response, it is not agreed, there are two distinct ranges claimed, narrow and broad, which make the claim indefinite.



It is asserted, that in the Office Action, Claims 5, 12, 13, and 28-30 are rejected under 35 U.S.C. §103 as being allegedly unpatentable over "Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation," Journal of Food Composition and Analysis, Vol. 13, Issue 2, pages 127-137 to Montagne et al. ("Montagne") in view of Breastfeeding Medicine, Vol. 4, No. 3., 2009, pg. 175-182 to Academy ("Academy"), Breast Milk Custom 
Formulated For Baby's Gender; February 19, 2014 to Winter ("Winter"), Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010 to Fiore ("Fiore"), and U.S. Publication No. 2010/0119617 to O'Connor ("O'Connor"). 
Independent Claims 5, 12, and 13 each recite, in part, a male gender specific synthetic nutritional composition for a male infant up to two weeks of age; and a female gender specific synthetic nutritional composition for a female infant up to two weeks of age, a ratio of the lactoferrin concentration of the female gender specific synthetic nutritional composition to the lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:12.89 to 1:1.09, and a ratio of the serum albumin concentration of the female gender specific synthetic nutritional composition to the serum albumin concentration of the male gender specific synthetic nutritional composition is 1:19.7 to 1:10007. 
As detailed in the specification, Applicant has surprisingly found that the concentration ranges of lactoferrin and serum albumin in human milk can vary up to 1 month, more particularly up to 2 weeks, postpartum depending on the gender of the mother's infant. In light of this finding, Applicant has developed gender specific 
In response, Applicant admits that they have disclosed and claimed a composition that is similar to that found in nature, in human milk, therefore this argument supports the 35 USC 101 rejection.

It is asserted, that in contrast to the claimed inventions, the cited references alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined these references to arrive at the present claims that require a male gender specific synthetic nutritional composition and a female gender specific synthetic nutritional composition, wherein a ratio of the lactoferrin concentration of the female gender specific synthetic nutritional composition to the lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:12.89 to 1:1.09, and a ratio of the serum albumin concentration of the female gender specific synthetic nutritional composition to the serum albumin concentration of the male gender specific synthetic nutritional composition is 1:19.7 to 1:10007. 
In this regard, the Patent Office admits that the primary reference Montagne does not teach nutritional infant formulas being made for specific genders. Then, the Patent Office cites Winter, Fiore, and O'Connor in an attempt to remedy this deficiency ofMontagne. Specifically, the Patent Office alleges that these references teach that breastmilk is gender specific and teach designing infant formulas after breastmilk, respectively. See Office Action, pages 10-18. 

 	However, Winter merely discloses that fat content and calcium content in mammal milk can differ by gender of the child. See Winter, page 1. These disclosures do not suggest any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 9. Further, Fiore merely discloses that predominant breast feeding at six months was significantly associated with increased mathematics, reading, writing, and spelling scores for boys; but there was no effect on educational attainment for girls in any subject, probably due to the fact that male children are known to be more vulnerable to adversity during critical periods, which may be related to the neuroprotective effect of estradiol. See Fiore, page 2. These disclosures do not suggest any difference in the alpha-lactalbumin content and the lactoferrin content of the breastmilk for different genders. See Declaration, paragraph 10. Furthermore, O'Connor merely discloses "male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula." See O'Connor, paragraph [0009]. This disclosure does not suggest any difference in the alpha-lactalbumin content and the lactoferrin content of the breastmilk for different genders. See Declaration, paragraph 11. Thus, contrary to the allegation by the Patent Office, these references do not teach gender specific nutritional infant formulas because they do not suggest any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 8. 
	In response, Montagne teaches that the infants for the first three months of age were provided with multiple formulas comprising lactoferrin (LF) and serum albumin (SA) which encompasses administering two compositions to infants up to two weeks of

female and male infants, which means that they encompass being a female gender
composition being administered to a female infant and a male gender composition being
administered to a male infant, as claimed. Further, the teaching provides that the
multiple specific formulas are administered to each of female and male infants, which
encompasses the gender type being male specific and/or female specific as claimed.
Therefore, because the claim does not limit the compositions to be administered to only females or only males, Montagne’s teaching of multiple infant formulas encompasses and anticipates the claimed nutritional system.

It is asserted, that the other secondary references do not remedy the deficiency of Montagne regarding nutritional infant formulas being made for specific genders either. In this regard, Academy is merely relied on for the alleged disclosure that infants should be provided with infant formula. See Office Action, page 11. Further, Holt (also noted by the Patent Office) is merely relied on for the alleged disclosure of the amount of serum albumin in infant formulas. See Office Action, page 28. Neither of these references suggests any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 12. 
As such, none of the cited references provide any reason or motivation that would have prompted the skilled artisan to formulate nutritional compositions that have different contents of, for example, lactoferrin and serum albumin, for different genders. 
Moreover, the Declaration proves that alpha-lactalbumin and lactoferrin contents of infant formulas prior to the priority date of this application (April 8, 2015) were typically not take into account their gender. In contrast, the presently claimed inventions take into account an infant's gender and thus proceeded contrary to the conventional wisdom. See Declaration, paragraphs 14-15. 
	In response, the claimed amounts of lactoferrin and serum albumin for females and males overlap, therefore no criticality is shown.  
As for Applicant’s Affidavit of 12/04/2020, opinions are provided that no references provide any reason or motivation for one of skill to provide nutritional compositions that have different contents of lactoferrin and serum albumin, for different genders (Item 13.), however, the claims do not limit the infant formulas to be fed to only males or only females and since Montagne provide the use of multiple infant formulas having different compositions, each to males and females, the broadly claimed use of the formulas are provided in the rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793